             IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF TEXAS
                       BEAUMONT DIVISION
____________________________________

BARTHOLOMEW GRANGER,                         §
                                             §
                         Petitioner          §       No. 1:17-cv-00291-RC
                                             §
            v.                               §       THIS IS A CAPITAL CASE
                                             §
LORIE DAVIS, Director                        §
Texas Department of Criminal Justice         §
Correctional Institutions Division,          §
                                             §
                     Respondent              §
____________________________________


              PETITIONER’S UNOPPOSED MOTION FOR
            LEAVE TO FILE AN OVER-LENGTH AMENDED
              PETITION FOR WRIT OF HABEAS CORPUS
      __________________________________________________


      Petitioner, Bartholomew Granger, through undersigned counsel, respectfully

moves for leave to file an Amended Petition for Writ of Habeas Corpus pursuant to

28 U.S.C. § 2254 in excess of the page limit established by the Local Rules of the

Eastern District of Texas, Rule CV-3(b). The State does oppose this motion. In

support thereof, Mr. Granger states the following:
      On May 14, 2018, this Court granted the parties leave to file an Initial Petition

and Answer up to 150 pages in length. See ECF. No. 13. Petitioner’s Initial Petition

for Writ of Habeas Corpus was 147 pages in length. See ECF. No. 11.

      Petitioner now seeks leave from this Court to file an Amended Petition for

Writ of Habeas Corpus 155 pages in length. Thus, Petitioner respectfully requests

an extension of five (5) pages.

      Since filing Petitioner’s Initial Petition, undersigned counsel has developed

additional facts and briefing in support of Petitioner’s federal petition.        This

enlargement of the page limit is necessary in order to fully inform the Court of the

merits of Petitioner’s claims for relief.

      Undersigned counsel has discussed this request with counsel for Respondents,

who have indicated they are not opposed.

      WHEREFORE, Mr. Granger respectfully requests that this Court grant him

permission to file an over-length Amended Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2254 that will not exceed one hundred fifty (155) pages in

length.
                           Respectfully submitted,


                           /s/ Peter Walker
                           PETER WALKER
                           Asst. Federal Defender
                           Federal Community Defender for the
                           Eastern District of Pennsylvania
                           Curtis Center – Suite 545 West
                           601 Walnut Street
                           Philadelphia, PA 19106
                           (215) 928-0520
                           Peter_Walker@fd.org
                           TX Bar #24075445
                           PA State Bar #315693



Dated: December 17, 2018
                      CERTIFICATE OF CONFERENCE
      I hereby certify that I have conferred with counsel for Respondent, Assistant
Attorney General Gwendolyn S. Vindell, who indicated she does not oppose this
motion.



                                             /s/ Peter Walker
                                             Peter Walker



Dated: December 17, 2018



                         CERTIFICATE OF SERVICE
      I, Peter Walker, hereby certify that on this 17th day of December 2018, I
served the foregoing on the following person via the Electronic Case Filing
System:


                        Gwendolyn S. Vindell
                        Assistant Attorney General
                        Office of the Attorney General
                        Criminal Appeals Division
                        P.O. Box 12548, Capitol Station
                        Austin, Texas 78711-2548




                                             /s/ Peter Walker
                                             Peter Walker

Dated: December 17, 2018
